Citation Nr: 0211947	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for low blood pressure.

2.  Entitlement to service connection for a heart murmur. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from August 1978 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO) that, inter alia, denied the veteran's 
claims of entitlement to service connection for low blood 
pressure and heart murmur.  In March 2002, the veteran 
testified at a Video Conference hearing at the RO before the 
undersigned Board member sitting in Washington, D.C.  


FINDINGS OF FACT

1.  Low blood pressure, in and of itself, is a symptom and 
not a disease entity for purposes of VA compensation 
benefits.  The veteran does not currently have low blood 
pressure.  

2.  Heart murmur, in and of itself, is a symptom and not a 
disease entity for purposes of VA compensation benefits.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for low blood 
pressure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001)

2.  The criteria for service connection for heart murmur have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
low blood pressure and a heart murmur.  In essence, he 
contends that these conditions were sustained during service, 
and that even though they are not currently disabling, 
service connection should be granted and assigned a 0 percent 
rating in order to register the fact that they exist.

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon claims for service 
connection filed by the veteran in April 1999.  In filing his 
claims, the veteran utilized VA Form 21-526, the form 
designated for such purposes.  The claim appeared 
substantially complete on its face.  The veteran clearly 
identified the disabilities in question and the benefits 
sought.  Further, he referenced the bases for the claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefits sought with a March 
2001 letter informing the veteran of his rights and 
responsibilities under the VCAA; the May 2001 rating 
decision; and the September 2001 statement of the case.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  The 
Board noted in this regard that at his Video Conference 
hearing before the undersigned in March 2002, the veteran 
stated that he has never received medical treatment for the 
disabilities at issue.  Consequently, there were no other 
records available concerning the issues on appeal.  Any 
question as to which portion of evidence is to be provided by 
the claimant and which portion to be provided by VA is 
rendered moot.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002)  

Additionally, the veteran was afforded pertinent VA 
examinations in July 1999.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
There is more than sufficient evidence of record to decide 
the claims properly and fairly.

Finally, the veteran has been told what the requirements are 
to establish his claim and has been provided ample 
opportunity to present evidence meeting those requirements.  
He has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Relevant Laws and Regulations

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West Supp. 2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records show that the veteran's blood 
pressure was measured on many occasions during periodic 
medical examinations and upon outpatient treatment.  Upon 
entry examination, his blood pressure was 110/64 
(systolic/diastolic).  In November 1978 it was 120/70.  In 
June 1982 it was 118/32.  In July 1984 it was 118/62.  In May 
1990 it was 112/50.  In March 1994 it was 92/62.  In July 
1995 it was 126/70.  Upon retirement examination in April 
1999, it was 113/56.  In the retirement examination, the 
veteran reported having low blood pressure in the 1980's.  It 
was noted to resolve itself with time.  He also reported a 
heart murmur in 1991 or 1992.  There was no treatment noted 
for the heart murmur, and it was deemed not reoccurring.  

Service medical records also reveal that the veteran was 
referred in February 1988 by the Dental Clinic for cardiac 
consultation and evaluation as to the presence of an organic 
murmur and the necessity for prophylaxis with antibiotics for 
dental procedures.  The veteran's blood pressure was noted to 
have been 100/18.  Following cardiac examination, there was 
found a functional murmur of no clinical significance.  The 
veteran was ordered to return to full duty without exercise 
limitation and without the need for dental antibiotic 
prophylaxis.  

An echocardiographic study was conducted in August 1995.  It 
revealed good left ventricle function, normal chamber sizes, 
slightly elevated peak velocity pulmonic valve, no 
significant regurgitation, and no mitral valve prolapse.  The 
impression was a normal echocardiographic study.  

Following separation from service, the veteran underwent VA 
compensation and pension examination in July 1999 that 
included a heart examination.  The report of that examination 
noted that a review of the medical records revealed that an 
echocardiogram that had been done in August 1995 was normal, 
and that numerous electrocardiograms were normal.  There was 
noted a history of some low blood pressure readings in the 
1990's, but that the veteran was asymptomatic at that time.  
It was also noted that the veteran had been found to have a 
functional murmur.  It was noted that the veteran had an 
episode of chest pain that turned out to be esophagitis.  The 
veteran was noted to be able to play baseball, run on the 
treadmill with no symptoms and that he had no restrictions of 
his activities by any cardiac or pulmonary problem.  Upon 
examination, blood pressure readings were 110/80, supine; 
120/78, seated; and 110/60, standing.  Cardiovascularly, the 
heart rate was regular with no gallop or rub.  There was a 1-
2/6 systolic ejection murmur heard at the left sternal 
border.  The diagnoses were:  functional murmur (benign heart 
murmur); physiologic low systolic pressure readings at one 
time, currently in normal range; and episode of chest pain, 
evaluated and ultimately found to be due to esophagitis with 
normal exercise treadmill test and normal echocardiogram.  
There was no evidence of any cardiac disease.  

The veteran testified at a hearing before a hearing officer 
at the RO in August 2001 and before the undersigned at a 
Board Video Conference hearing in March 2002.  Essentially, 
he stated that he did not have low blood pressure or a heart 
murmur prior to service; that they were first noted in 
service; that he was receiving no treatment for the 
conditions; that he was never placed on profile or light duty 
for these conditions in service; that he occasionally feels a 
little bit light-headed if he gets up in a rapid manner, but 
that he has never felt like passing out.  

Analysis

As noted above, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

The veteran has claimed entitlement to service connection for 
low blood pressure and a heart murmur.  As noted in Hickson, 
the veteran must satisfy three elements for a successful 
claim for service connection.  The first element that must be 
satisfied is competent medical evidence of a current 
disability in the form of a medical diagnosis.  In this case, 
while the record shows that the veteran has had low blood 
pressure readings in the past, the most recent VA examination 
demonstrated blood pressure readings in the normal range.  
Even if one were to concede that the veteran has intermittent 
low blood pressure readings, no pertinent underlying 
cardiovascular pathology has ever been diagnosed.  Repeated 
diagnostic testing, including echocardiograms and 
electrocardiograms have all shown the heart to be within 
normal limits.  Likewise, on most recent VA heart examination 
in July 1999, no cardiac disability was diagnosed.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the Board is sympathetic to the veteran's 
assertions that he currently has a cardiac disability that 
has yet to be identified, he is not qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of a current diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, if the veteran 
is hereafter diagnosed with a cardiac disability, he is free 
to resubmit his claim of service connection.  

The veteran has also claimed entitlement to service 
connection for a heart murmur.  The service medical records 
confirm that the veteran had a benign functional heart murmur 
in service, the etiology of which was never definitively 
established.  Moreover, the post-service VA examination shows 
the continued presence of a benign functional heart murmur.  
However, as noted above, service connection is granted only 
for disability, not on the basis of the symptoms of a 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the functional heart murmur, in and of 
itself, is a symptom or finding and not a disease entity for 
purposes of compensation benefits.  As such, this claim of 
service connection for a heart murmur cannot be established.  

In conclusion, in the absence of evidence of a current 
cardiovascular disorder that is related to service, the 
evidence is not in equipoise as to this question and the 
benefit of the doubt rule, 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 3.102, does not apply.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  The preponderance of the evidence is against the 
claim of service connection for low blood pressure and a 
heart murmur.  Based upon the foregoing, and for the reasons 
and bases stated, the Board finds that service connection for 
those disorders is not warranted.


ORDER

Service connection for low blood pressure is denied.

Service connection for a heart murmur is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

